Exhibit 10.7

 

AMENDMENT NO. 1 TO

STOCK UNIT AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”), effective as of March 4, 2008 by and between
AboveNet, Inc., a Delaware corporation having its principal offices at 360
Hamilton Avenue, White Plains, New York  10601 (the “Company”), and Michael
Doris (the “Participant”).

 

WHEREAS, the Company and the Participant entered into a Stock Unit Agreement
dated as of August 7, 2007 (the “Stock Unit Agreement”);

 

WHEREAS, as of the date of this Amendment, pursuant to the Stock Unit Agreement,
the  Participant has been granted 10,000 stock units (the “Stock Units”);

 

WHEREAS, the Company and the Participant desire to amend the Stock Unit
Agreement to provide for accelerated delivery under certain circumstances;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend the Stock Unit
Agreement as follows:

 

1.            All capitalized terms used but undefined herein shall have the
meaning ascribed to them in the Stock Unit Agreement.

 

2.                                                                                      
Section 2 of the Stock Unit Agreement is hereby amending by inserting the
following immediately after the words “5(e)”:

 

“and 5(d).”

 

3.            Section 5(d) of the Stock Unit Agreement is hereby amended by
inserting the following at the end thereof:

 

“The underlying Unit Shares shall be delivered to the Participant on January 5,
2009.”

 

4.               Section 6  of the Stock Unit Agreement is hereby amended by
inserting the following immediately after Section 6(c):

 

“(d)  Notwithstanding Section 6(c) to the contrary, in the event that the Stock
Units become vested pursuant to Section 5(d) above, the Company shall be
obligated to repurchase such number of Unit Shares at the Fair Market Value (as
defined in the Plan) of the Unit Shares on the date of such repurchase as
required to meet the Company’s estimate of the Participant’s actual federal and
state tax triggered by such delivery .  For such estimate, the Company will
utilize a 35% federal tax rate and a 7.35% state tax rate.  From the proceeds,
the amount necessary to cover the Participant’s minimum withholding taxes will
be remitted by the Company directly to the federal and state tax authorities. 
The difference between that amount and the Company’s estimate of the
Participant’s actual tax will be remitted to the Participant. Notwithstanding
the foregoing, in the event the Internal Revenue Service determines that the
fair market value of the Unit Shares is greater than the Fair Market Value as
determined under the Plan and the

 

--------------------------------------------------------------------------------


 

Participant has incurred additional liability for income taxes, the Fair Market
Value for purposes of this subparagraph (d) shall be increased to the value
determined by the Internal Revenue Service.  ”

 

5.            Except as expressly set forth in this Amendment, the Stock Unit
Agreement shall remain in full force and effect and together with this Amendment
shall constitute the entire agreement between the Company and the Participant
with respect to the subject matter set forth therein and herein and supersede
all prior agreements between such parties with respect to such subject matter. 
This Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

AboveNet, Inc.

 

 

 

 

 

 

 

 

By:

 /s/ Robert Sokota

 

 

Name:

Robert Sokota

 

 

Title:

SVP, General Counsel and Secretary

 

 

 

 

 

 

 

By:

 /s/ Michael Doris

 

 

 Michael Doris

 

--------------------------------------------------------------------------------

 

 

 